Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Ex parte Quayle Action
	Applicant has submitted Remarks filed June 27th, 2022 in response to the Ex Parte Quayle Action filed April 27th, 2022. Applicant has amended claims 1 and 7 to better define the claimed subject matter. 
	Regarding claim 1 and dependent claims 2 thru 6 and 12, it was requested claim 1 be amended to address any misinterpretation of “side” in “…the screw comprises a head portion and a tip-end portion which is located on the side opposite to the head portion in a direction along a center axis of the screw…” (lines 18 -20). Applicant has amended “…the screw comprises a head portion and a tip-end portion which is located on the side opposite to the head portion in a direction along a center axis of the screw…” of the claim language to read “…the screw comprises a head portion and a tip-end portion which is connected to the head portion 
	Regarding claim 7 and dependent claims 8 thru 11, it was requested claim 7 be amended to address any inconsistent interpretation of “…the opening part side of the chamber and the opening part side of the fan…” in lines 18-20.  Applicant has amended “…the opening part side of the chamber and the opening part side of the fan…” of the claim language to read “… a portion of the chamber facing the opening part and a portion of the fan facing the opening part…” Although the previous claim language had antecedent basis issues, the amended claim language removed the verbiage, thereby overcoming the claim objection and more accurately describes what is represented in Figure 21. Therefore, the objection is moot as the amended language overcomes the objection and the interpretation of the claim language is consistent with reasons for allowable subject matter previously presented.

Allowable Subject Matter

Claim 1 is allowed.
The following is an examiner’s statement of reasons for allowance: 
As Applicant has addressed issues identified in the previous correspondence, Examiner enters amendments to claim 1 which are consistent with the interpretation of previous reasoning for allowance. Therefore, claim 1 remains allowable for reasons given in previous correspondence.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Dependent claims 2 thru 6 and 12 are subsequently allowable.
Claim 7 is allowed.
The following is an examiner’s statement of reasons for allowance: 
As Applicant has addressed issues identified in the previous correspondence, Examiner enters amendments to claim 7 which are consistent with the interpretation of previous reasoning for allowance. Therefore, claim 7 remains allowable for reasons given in previous correspondence in view of the Applicant’s affirmation of the 112(f) interpretation applied to the sandwiching member (element 7 in Figure 21).
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Dependent claims 8 -11 are subsequently allowable.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
	Koshiro (Foreign Patent JP 2017083044 A) teaches a water heater.
Ojiro (US Publication No. 20180313577) teaches a water heater.
	Dean (Foreign Patent WO 2009121189) teaches a typical attachment method using a nut, a bolt, and a thru hole which the current application does not represent in the claims in view of the specification.
	Brett (US Patent No. 4079970 A) teaches a pipe switching station clamp.
	Schlicht (US Patent No. 6302452 B1) teaches pipe connector system with interchangeable connector assemblies.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDREW W CHEUNG whose telephone number is (571)272-6441. The examiner can normally be reached M-F 10-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Hoang can be reached on 571-272-6460. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ANDREW W CHEUNG/Examiner, Art Unit 3762                                                                                                                                                                                                        /MICHAEL G HOANG/Supervisory Patent Examiner, Art Unit 3762